Title: Abigail Adams to John Adams, 2 March 1776
From: Adams, Abigail
To: Adams, John


     Saturday Evening March 2 1776
     I was greatly rejoiced at the return of your servant to find you had safely arrived, and that you were well. I had never heard a word from you after you left New york, and a most ridiciolous story had been industerously propagated in this and the neighbouring Towns to injure the cause and blast your Reputation, viz. that you and your President had gone on board a Man of War from N–y and saild for England. I should not mention so idle a report, but that it had given uneasiness to some of your Friends, not that they in the least credited the report, but because the Gaping vulgar swallowed the story. One man had deserted them and proved a traitor, an other might &c. I assure you such high Disputes took place in the publick house of this parish, that some men were collerd and draged out of the shop, with great Threats for reporting such scandelous lies, and an unkle of ours offerd his life as a forfeit for you if the report proved true.
     However it has been a nine days marvel and will now cease. I heartily wish every Tory was Extirpated from America, they are continually by secret means undermineing and injuring our cause.
     I am charmed with the Sentiments of Common Sense; and wonder how an honest Heart, one who wishes the welfare of their country, and the happiness of posterity can hesitate one moment at adopting them; I want to know how those Sentiments are received in Congress? I dare say their would be no difficulty in procuring a vote and instructions from all the Assemblies in New England for independancy. I most sincerely wish that now in the Lucky Minuet it might be done.
     I have been kept in a continual state of anxiety and expectation ever since you left me. It has been said to morrow and to morrow for this month, but when the dreadfull to morrow will be I know not—but hark! the House this instant shakes with the roar of Cannon.—I have been to the door and find tis a cannonade from our Army, orders I find are come for all the remaining Militia to repair to the Lines a monday night by twelve o clock. No Sleep for me to Night; and if I cannot who have no guilt upon my Soul with regard to this Cause, how shall the misirible wretches who have been the procurers of this Dreadfull Scene and those who are to be the actors, lie down with the load of Guilt upon their Souls.
     
     Sunday Eve March 3
     I went to Bed after 12 but got no rest, the Cannon continued firing and my Heart Beat pace with them all night. We have had a pretty quiet day, but what to morrow will bring forth God only knows.
     
     
      Monday Evening
     
     Tolerable quiet to day. The Militia have all musterd with 3 days provision and are all march’d by 8 o clock this afternoon tho their notice was no longer than 8 o clock Saturday, and now we have scarcly a Man but our regular guards either in Weymouth, Hingham or Braintree or Milton and the Militia from the more remote towns are call’d in as Sea coast Guards. Can you form to yourself an Idea of our Sensations. Palmer is chief Colonel, Bass is Leit. Colonel and Soper Major and Hall Captain.
     I have just returnd from Penn’s Hill where I have been sitting to hear the amazing roar of cannon and from whence I could see every shell which was thrown. The sound I think is one of the Grandest in Nature and is of the true Speicies of the Sublime. Tis now an incessant Roar. But O the fatal Ideas which are connected with the sound. How many of our dear country men must fall?
     
     
      Twesday morning
     
     I went to bed about 12 and rose again a little after one. I could no more sleep than if I had been in the ingagement. The ratling of the windows, the jar of the house and the continual roar of 24 pounders, the Bursting of shells give us such Ideas, and realize a scene to us of which we could scarcly form any conception. About Six this morning, there was quiet; I rejoiced in a few hours calm. I hear we got possession of Dorchester Hill Last Night. 4000 thousand men upon it to day—lost but one Man. The Ships are all drawn round the Town. To night we shall realize a more terible scene still. I sometimes think I cannot stand it—I wish myself with you, out of hearing as I cannot assist them. I hope to give you joy of Boston, even if it is in ruins before I send this away.—I am too much agitated to write as I ought, and languid for want of rest.
     
     
      Thursday Fast Day
     
     All my anxiety, and distress, is at present at an End. I feel dissapointed. This day our Militia are all returning, without effecting any thing more than taking possession of Dorchester Hill. I hope it is wise and just, but from all the Muster and Stir I hoped and expected more important and decisive Scenes; I would not have sufferd all I have for two such Hills. Ever since the taking of that we have had a perfect calm nor can I learn yet what Effect it has had in Boston. I do not hear of one persons escapeing since.
     I was very much pleased with your choise of a committe for Canada. All those to whom I have venturd to shew that part of your Letter approve the Scheme of the Priest as a master stroke of policy. I feel sorry that General Lee has left us, but his presence at New York was no doubt of great importance as we have reason to think it prevented Clinton from landing and gathering together such a nest of virmin as would at least have distressd us greatly. But how can you spair him from there? Can you make his place good—can you supply it with a man eaquelly qualified to save us? How do the Virginians realish the Troops said to be destined for them? Are they putting themselves into a State of Defence? I inclose to you a Coppy of a Letter sent by Capt. Furnance Furnass who is in Mr. Ned Churchs imploy and who came into the Cape about 10 days ago. You will learn the Sentiments of our Cousin by it, some of which may be true, but I hope he is a much better divine than politician.
     I hear in one of his Letters he mentions certain intercepted Letters which he says have made much Noise in England, and Laments that you ever wrote them.
     What will he and others say to Common Sense? I cannot Bear to think of your continuing in a State of Supineness this winter.
     
      “There is a tide in the affairs of Men
      Which taken, at the flood leads on to fortune;
      omitted, all the voyage of their life
      is bound in shallows and in miseries.
      On such a full sea are we now afloat;
      
      And we must take the current when it serves,
      or lose our ventures.”
      Shakespear
     
     
     Sunday Eve March 10
     I had scarcly finished these lines when my Ears were again assaulted with the roar of Cannon. I could not write any further. My Hand and heart will tremble, at this domestick fury, and firce civil Strife, which cumber all our parts. Tho, 
       
        Blood and destruction are so much in use
        And Dreadfull objects so familiar,
       
      Yet is not pitty chok’d, nor my Heart grown Callous. I feel for the unhappy wretches who know not where to fly for safety. I feel still more for my Bleading Country men who are hazarding their lives and their Limbs.—A most Terible and incessant Cannonade from half after 8 till Six this morning. I hear we lost four men kill’d and some wounded in attempting to take the Hill nearest the Town call’d Nook Hill. We did some work, but the fire from the ships Beat off our Men so that they did not secure it but retired to the fort upon the other Hill.
     I have not got all the perticuliars I wish I had but, as I have an opportunity of sending this I shall endeavour to be more perticuliar in my next.
     All our Little ones send duty. Tommy has been very sick with what is call’d the Scarlet or purple fever, but has got about again.
     If we have Reinforcements here, I believe we shall be driven from the sea coast, but in what so ever state I am I will endeavour to be therewith content.
     
      Man wants but Little here below
      Nor wants that Little long.
     
     You will escuse this very incorrect Letter. You see in what purtubation it has been written and how many times I have left of. Adieu pray write me every opportunity. Yours.
     Tooks Grammer is the one you mention.
    